PER CURIAM.
The affidavits upon which the warrant of attachment was granted do not show facts that point with any degree of clearness to the defendant’s intention to remove property from the county with intent to defraud his creditors, or that he has assigned, disposed of, or secreted, or is about to assign, dispose of, or secrete, property with the like intent. Municipal Court Act, § 74, subd. 2; Delaney v. Bouse, 91 App. Div. 437, 86 N. Y. Supp. 880; Durkin v. Paten, 97 App. Div. 139, 89 N. Y. Supp. 622; Parrott v. Mayer, 31 Misc. Rep. 50, 64 N. Y. Supp. 649.
The order must be affirmed, with costs.